Citation Nr: 1741245	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a finding of permanent incapacity for self-support.


WITNESSES AT HEARING ON APPEAL

The Appellant and M.A.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1973 to November 1976.  He died in September 1994.  The Appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

In June 2017, the Appellant and his step father testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is required before appellate adjudication of the issue of whether K.A. is a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

In order to establish entitlement to benefits as a helpless child, it must be shown that the appellant was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  38 C.F.R. § 3.356(a).  In this case, the Appellant was born in September 1993, and thus reached the age of 18 in February 2011.  

During the Appellant's Board hearing, the Appellant's step father testified that the Appellant was on Social Security Disability.  Subsequent to the hearing, the Appellant submitted correspondence from the Social Security Administration, indicating that the Appellant was found to be disabled as of July 2009.  See Correspondence dated September 2, 2011.  However, the letter does not specify the nature of the Appellant's disability; furthermore, the accompanying medical records and other documents associated with this decision are not of record.  Therefore, remand is required to obtain a complete copy of the Appellant's Social Security records, as these records may contain information relevant to the Appellant's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

VA also has a duty to provide a medical examination under 38 U.S.C.A. § 5103A(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that section 5103A(a) only "excuses the VA from making reasonable efforts to provide such assistance, if requested, when no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In various correspondences, the Appellant's mother wrote that the Appellant has been diagnosed as mentally retarded since childhood.  She describes his symptom details, suggesting that he needs constant supervision to complete various tasks.  See VA Form 9 dated March 20, 2015.  In an August 2012 psychological evaluation report, Dr. M.R. noted that the Veteran had significant defects in comprehension, memory, and processing; she also noted the Appellant's neurocognitive defects and his diminished impulse control.  She stated that the Appellant was restricted in a variety of training and employment opportunities.  However, the psychologist did not opine as to whether the Appellant's deficiencies rendered him permanently incapable of self-support.  As this evidence suggests that the Appellant's defects in various areas would have a negative impact on his capability of self-support, a VA medical opinion is warranted to consider if the Appellant was incapable of self-support at the time of his 18th birthday.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that SSA furnish a copy of its decision awarding the Appellant disability benefits, as well as copies of all medical records underlying that determination.

2. After the above development has been completed, forward the claims folder to an appropriate examiner to obtain an opinion as to whether it is at least as likely as not that the Appellant was incapable of self-support at the time of his 18th birthday.  The need for examination is left to the discretion of the examiner.

After reviewing the claims file, the examiner must provide a medical opinion as to whether the Appellant was permanently incapable of self-support at the time of his 18th birthday.  The opinion must include discussion of the Appellant's treatment history and diagnoses of all significant disabilities and considerations of the lay statement provided by the Appellant's mother concerning his difficulty prior to the age of 18.  Additionally, the examiner's attention is directed towards an extensive report of psychological evaluation dated August 2012, see Legacy Content Manager Documents received December 2013, as well as any Social Security records obtained as a result of this remand.

Provide a full statement of the basis (or bases) for the conclusion(s) reached.  If an opinion cannot be rendered without resort to speculation, the examiner must state and explain why.

3. After completing the above actions, readjudicate the claim.  If the claim is not granted in full, the Appellant must be provided a supplemental statement of the case (SSOC).  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

